Citation Nr: 1206585	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-18 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right femur with 1? inch shortening and crepitus of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified at a Travel Board hearing.

In June 2010 and May 2011, the Board remanded this case for further evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's residuals of a fracture of the right femur with 1? inch shortening and crepitus of the right knee, is manifested by more than slight disability but less than moderate knee disability.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for residuals of a fracture of the right femur with 1? inch shortening and crepitus of the right knee, have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5255 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in November 2007 and September 2008 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran to submit evidence from medical providers, statements for others who could describe their observations of her disability level, and her own statements describing the symptoms, frequency, severity and additional disablement caused by her disability.  These letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the affect that the disability has on her employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be Veteran specific).  The case was last adjudicated in December 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA and private medical treatment records, VA examination reports, and hearing testimony. 

With respect to the prior remand directives, the Board notes that a VA examination was conducted as requested and additional VA and private treatment reports were obtained.  Accordingly, the remand instructions were substantially complied with, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, by a December 1970 rating decision, the RO granted service connection for residuals of fracture of the right femur with shortening of the leg and assigned a noncompensable evaluation.  In an April 1984 rating decision, the RO determined that a right knee condition was secondary to his right femur fracture residuals and assigned a 10 percent evaluation.  The Veteran's current claim for an increased rating for his right femur and right knee disorder was received in October 2007.  

The RO has rated the right femur and right knee disorder under Diagnostic Code 5255 which pertains to impairment of the femur.  Under Diagnostic Code 5255, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255. 

The Board observes that the words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6

VA standards describe normal range of motion of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260 a noncompensable evaluation is for assignment when flexion is limited to 60 degrees, a 10 percent evaluation when flexion is limited to 45 degrees, a 20 percent evaluation when flexion is limited to 30 degrees, and a 30 percent evaluation for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a noncompensable evaluation is also for assignment when extension is limited to 5 degrees, while a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation when extension is limited to 15 degrees, a 30 percent evaluation when extension is limited to 20 degrees, a forty percent evaluation when extension is limited to 30 degrees, and a 50 percent evaluation when extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

Medical records were received from the Pensacola Naval Hospital.  X-rays of the right knee dated in April 2006 revealed tricompartmental osteoarthritis, severe with medial femorotibial compartment and in September 2006 revealed significant osteoarthritic change involving the right knee joint.  A physical examination of the right knee in May 2006 revealed full active range of motion with no effusion.  There was no tenderness and no ligamentous instability.  There was mild crepitus.  In September 2006, range of motion of the right knee was from 0 to 135 degrees.  There was approximately 3 mm of medial opening with valgus stress.  The knee was stable to varus stress.  There was no evidence medial or lateral joint line tenderness.  In November 2006, range of motion of the right knee was from 0 to 135 degrees.  There was minimal joint line tenderness.   

In private treatment records dated in October and November 2006, it was noted that the Veteran underwent rehabilitative therapy and that his right knee instability had decreased.  

In a December 2007 treatment record from the Pensacola Naval Hospital, it was noted that the Veteran's right knee instability episodes had become less frequent.  Examination of the knee revealed an overall varus alignment.  There were palpable oseteophytes and evidence of degenerative change in the right knee.  There was no medial or lateral joint line tenderness.  The McMurray test revealed mild pain only.  Range of motion of the knee was from 5 to 120 degrees.  The knee was stable to varus and valgus testing, with some valgus pseudo-laxity.  

On VA examination in February 2008, the Veteran reported increased pain in his right knee.  He stated that he used to be able to walk 11/2 miles a day, but he cannot do that anymore.  He indicated that last year, he had five injections of Synvisc in his knee that helped him for a short time.  He denied any locking or instability.  He reported flare-ups when doing yard work and when walking more than 50 steps.  He was not currently taking any medications for his right knee.  

Physical examination of the right knee showed flexion from 0 to 110 degrees, times three with no pain.  Extension was to 0 degrees, times three.  Lachman's test was negative.  Anterior and posterior drawer signs were negative.  The McMurray test was negative.  Grind test was positive.  The knee was noted to be stable.  There was no erythema, edema or ecchymosis.  The right femur was nontender to palpation.  The examiner noted that additional limitation due to flare-ups could not be determined without resorting to mere speculation.  There was no discomfort or difficulty with range of motion testing.  Also, there was no effusion, edema, erythema, tenderness, palpable deformities or instabilities, except as noted.  X-rays of the right knee revealed tricompartmental degenerative changes with possible small right knee joint effusion.  The diagnosis was patellofemoral syndrome of the right knee with tricompartmental degenerative joint disease.

In private treatment records dated in July 2008 and March 2010 the Veteran reported that his right knee symptoms were worsening and were currently moderate to severe.  His symptoms included pain and instability.  Range of motion of the knee was from 5 to 130 degrees.  Crepitus was present.  The knee was stable to varus and valgus stress.  Poster drawer was negative.  Lachman's test was positive.  Flexion and extension strength was grossly intact.  The assessment was severe right knee osteoarthritis and chronic anterior cruciate ligament tear.

The Veteran testified at the March 2010 hearing that his right knee symptoms had worsened in recent years.  He acknowledged that he still had almost full range of motion of the knee in his right knee, but he also affirmed that he had pain with repetitive motion.  

The Veteran underwent a VA examination in July 2010.  He complained of right knee pain, but he also denied any stiffness, swelling, weakness, instability, or flare-ups.  It was also noted that he did not take any medication for his right knee or any musculoskeletal conditions and that a right knee brace helped a lot.  

On physical examination, his gait was slightly askew, and his leg length difference was measured to be 1.7 centimeters.  Range of motion of the right knee measured 120 degrees of flexion and a full 0 degrees of extension and there was no loss of function with repetitive use.  All stability testing yielded negative results.  The examiner noted that there was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination , instability, or pertinent abnormal weight bearing, except as noted.  Also, there was no loss of function with repetitive use, except as noted.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  X-rays of the right knee revealed narrowing of the medial joint space bilaterally with bone on bone articulation of the right knee.  The Veteran was diagnosed with service-connected residuals of right femur fracture, residual knee degenerative joint disease, leg shortening, increased varus deformity, muscle atrophy, and minor scar.   

Treatment records dated in March and April 2010 were received from D. M. Dewey, M.D.  In March 2010, examination of the right knee revealed a varus deformity with minimal effusion and mild tenderness to the medial joint line.  Range of motion was from 0 to 110 degrees.  Anterior drawer sign was negative.  He walked with a very slight antalgic limp.  In April 2010, it was noted that the Veteran had significant end stage arthritis of the right knee and that he was place in an unloader brace.  Range of motion of the knee was from 0 to 110 degrees.   

In a December 2010 VA outpatient treatment record it was noted that flexion of the right knee was to 125 degrees.  In January 2011, the Veteran presented for replacement heel elevations.

In a March 2011 statement, Dr. Dewey reported that the he has been following the Veteran since March 2010 for severe osteoarthritis of the right knee which has been managed with injections that have failed and treated with a brace which has resulted in subtle improvement.  The Veteran also utilized shoe lifts.  Dr. Dewey further stated that the Veteran's last examination in March 2011 showed evidence of a significant advance in deterioration of the right knee.  Dr. Dewey concluded that the Veteran's endurance is deteriorating and that his overall activities of daily living have been significantly curtailed as a result of his present condition.  Dr. Dewey opined that the benefits of conservative treatment have been maximized and noted that the Veteran was actively considering total knee arthroplasty at this point.

Following appellate review in May 2011, the Board remanded the claim for further VA examination and to obtain any outstanding treatment records.  In particular, all outstanding treatment records from Dr. Dewey were requested.
	
The Veteran underwent a VA joints examination in July 2011.  The examiner noted that the claims file had been reviewed.  The Veteran reported that he has been wearing a right shoe/heel lift since the 1970s which was recently replaced by with a new fabricated shoe lift and was working well.  He reported that his condition had been stable until approximately a year ago when he developed some right knee discomfort for which he sought treatment from Dr. Dewey.  Dr. Dewey prescribed a right femur/leg brace which provided relief.  The Veteran reported that since the last VA examination in July 2010, his condition has remained stable.  He denied any surgery and reported that he was generally pain-free with pain that occurred 3 to 4 times a month.  He indicated that there was occasional stiffness in the knee.  He denied any swelling, weakness or instability.  He denied having any right femur pain.  He denied any effect on his activities of daily living.  He denied flare-ups of the knee.  

On physical examination, bilateral leg measurement from the umbilicus distally (correcting for genu varus) yielded the following:  right leg was 94 cm. and the left leg was 98 cm., with a 4 cm difference.  There was no atrophy and strength testing was normal.  Heel to toe walking revealed age-related mild unsteadiness.  Flexion of the right knee was from 0 to 120 degrees and extension was full at 0 degrees.  Range of motion was limited by arthritis.  There was no pain.  Medial and lateral collateral ligaments were intact.  Anterior and posterior cruciate ligaments were intact.  The McMurray test was negative.  Grind test was positive.  There was no instability of the knee.  The knee was nontender to palpation and there was no effusion.  The examiner noted that there was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination , instability, or pertinent abnormal weight bearing, except as noted.  Also, there was no loss of function with repetitive use, except as noted.  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  X-rays of the right knee revealed narrowing and almost bone-on-bone articulation of the medial joint space with hypertrophic marginal lipping.  X-rays of the right femur revealed an ancient fracture of the diaphysis of the right femur which was well healed with mild deformity.  The diagnoses were service-connected right knee degenerative joint disease, mild functional limitation and service-connected right femur fracture, healed, mild functional limitation.     

Additional treatment records were received.  Most of the records were duplicates of evidence previously considered except for a March 2011 treatment record from Dr. Dewey.  That record revealed that the Veteran had a history of end stage arthritis of the right knee which was previously treated with an unloader brace.  It was noted that x-rays showed complete end stage arthritis of the right knee with complete loss of joint line space.  There was no fracture or dislocation or intrarticular loose body.  The Veteran indicated that his arthritis was progressing and he continued to have some degree of pain.  Clinical examination showed a stable range of motion from 0 to 120 degrees.  There was varus alignment.  The examiner did not see any gross instability of the knee.  Leg length discrepancy was noted compensated with a lift.   

After having carefully reviewed the medical reports as well as the Veteran's statements, the Board notes the Veteran's level of disability seems greater than slight but less than moderate.  While x-rays document severe osteoarthritis of the knee, the Veteran's range of motion of the right knee has been at a noncompensable level throughout the appeal.  X-rays, however, do suggest bone on bone articulation.  Additionally, while instability was noted prior to the date the claim was filed, the medical evidence has suggested that his knee has generally been stable.  However, in July 2008 Lachman test was positive.  Although the Veteran reported he does not take medication to one examiner, he reported taking NSAIDS to another.  The records note he has had injections of Synvisc in his knee which helped for a few months at a time.  

In summary, the evidence does not establish functional disability that rises to the moderate level or worse.  However, the objective findings, especially the objective studies, tend to suggest that his knee disability results in more than slight impairment.  After resolving all doubt in the Veteran's favor, the Board finds that the Veteran's level of disability falls in between the level of slight and moderate under Diagnostic Code 5255.  As such, the Board concludes that his disability more nearly approximates moderate level of disability.  Accordingly, a 20 percent rating is warranted under Diagnostic Code 5255.  38 C.F.R. § 4.7.

An even higher rating is not warranted as the evidence clearly does not reflect severe level of disability.  While his arthritis has been described as severe, the actual functional impairment described is not.  Indeed, the latest VA examiner described the level of disability as mild.  Moreover, his range of flexion and extension have never been limited to a compensable degree under Diagnostic Codes 5260 and 5261, nor has objective evidence of instability or subluxation supporting a higher rating under Diagnostic Code 5257 been shown.  Additionally, although shortening of the leg is shown, such has not been identified as being at least 2 1/2 inches or 6.4 centimeters to warrant a higher evaluation under Diagnostic Code 5275.  A Note to Diagnostic Code 5275 specifically directs that this rating is not to be combined with other ratings for fracture or faulty union of the same extremity; thus, a separate rating cannot be assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2011).  

The Board acknowledges that precedent opinions of the VA's General Counsel have held that dual ratings may be given for instability (Diagnostic Code 5257) and arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  However, the Board notes that the 20 percent evaluation being assigned herein under Diagnostic Code 5255 contemplates all symptomatology, both objective and subjective, manifested by his service-connected right femur fracture with right knee disability, including but not limited to limitation of motion, arthritis, and reports of instability.  It is this combination of symptoms that the Board finds more nearly approximate a moderate level of disability under Diagnostic Code 5255.  At no point during the claim has there been objective evidence of moderate instability or subluxation.  Thus, evaluating limitation of motion and instability separately under Diagnostic Codes 5010 and 5257, rather than a single disability under Diagnostic Code 5255, would not result in an evaluation in excess of the 20 percent being assigned under Diagnostic Code 5255.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

In summary, the Board finds that the Veteran's symptomatology from the fracture of the right femur with 1? inch shortening and right knee disability more nearly approximate a moderate level of disability and a 20 percent evaluation, but no higher, is warranted from the date of the claim for increase.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An evaluation of 20 percent for residuals of a fracture of the right femur with 1? inch shortening and right knee disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


